UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WIKILOAN INC. (Exact name of registrant as specified in its Charter) DELAWARE 000-51879 58-1921737 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employee Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of principal executive offices) (310) 443-9246 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filero (Do not check if a smaller reporting company)Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of July 29, 2011:497,585,670 shares of Common Stock were issued and outstanding. WIKILOAN INC. FORM 10-Q/A April 30, 2011 Explanatory Note This Amendment No. 1 on Form 10-Q/A amends the Form 10-Q of Wikiloan Inc. (the “Company”) for the quarter ended April 30, 2011 filed with the Securities and Exchange Commission (the “SEC”) on June 14, 2011 (the “April Form 10-Q”). This Form 10-Q/A corrects the disclosure on the cover page of the April Form 10-Q with respect to the number of outstanding shares of the Company. On June 1, 2011, a 1 for 10 forward stock split had become effective. However, the number of outstanding shares represented on the cover page of the April Form 10-Q reflected the outstanding share amount prior to the forward stock split. This Form 10-Q/A only amends and restates such cover page. No Item in the April Form 10-Q is amended, modified or updated hereby. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications of our principal executive officers and principal financial officer are being filed as Exhibits 31.1 and 31.2, respectively, to this Amendment No. 1 on Form 10-Q/A, such certifications allowed to be abbreviated in accordance with published interpretations of the SEC. INDEX PART II—OTHER INFORMATION Item 6. Exhibits 1 SIGNATURES Item 6. Exhibits (a) Exhibits 31.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of Sarbanes Oxley Act of 2002 31.2 Certification of ChiefFinancial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of Sarbanes Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WIKILOAN INC. Date: July 29, 2011 By: /s/Marco Garibaldi Marco Garibaldi Chief Executive Officer (Duly Authorized Officer and Principle Executive Officer)
